Cobb, J.
1. Objections to evidence can not be considered by this court,, unless the record shows that objection to the same was made at the-trial, and what that objection was.
2. The general rule as to the probative value of positive and negative testimony is subject to the qualification that other things are equal and the Witnesses are of equal credibility. It follows that a request to charge which did not embody this qualification was properly re- ■ fused. See Humphries v. State, 100 Ga. 260.
3. The evidence warranted the verdict. Other requests to charge than the one dealt with above were covered by the general charge; and there was no error in denying a new trial.

Judgment affirmed.


All the Justices concurring.